Citation Nr: 0415837	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-26 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
November 1941 to January 1943, and from April 1945 to 
February 1946.  He was a prisoner of war from May 1942 to 
January 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

The Board notes that in October 2003 the appellant submitted 
an affidavit from a neighbor who attested to personally 
knowing the appellant's husband since his return from the 
military.  This additional evidence has not been considered 
by the RO.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  

2.  In consideration of the new 
evidence submitted by the appellant, 
the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for cause of death.  
If the determination of this claim 
remains unfavorable to the appellant, 
the RO must issue a Supplemental 
Statement of the Case and provide her a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




